Citation Nr: 1545206	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  07-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a service-connected left hip disorder on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty for approximately 11 months from May 1987 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2009, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a July 2009 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court affirmed the Board's denial of the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip on a schedular basis and issued an order which set aside in part the Board's July 2009 decision and remanded the claim for readjudication consistent with the Court's memorandum decision concerning extraschedular consideration.  In March 2012, the Board remanded the case for additional development consistent with the memorandum decision.  In February 2014, June 2014, and February 2015, the Board again remanded the appeal for failure to comply with the prior remand directives. The appeal has now been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Court's June 2011 memorandum decision concluded the Board erred because it failed to adequately consider and discuss the extent to which the Veteran's pain medication may interfere with his ability to obtain employment.  The Board has already made four attempts to obtain an adequate opinion addressing this issue.  While further delay is regrettable, the Board finds that additional development is still required.

In March 2015, pursuant to the Board's most recent February 2015 remand, a VA examiner stated that based on his review of the medical records in VBMS, he could find "no objective evidence showing that any specific side effect, to include fatigue, confusion, or other functional impairment, would have any impact whatsoever" on the Veteran's ability perform in a sedentary or physical work environment.

Once again, the Board finds the opinion inadequate for adjudication purposes.  As observed by the Court, the record shows repeated references to the pain medication the Veteran takes for his hip disability and how the medication affects his ability to work, to include a VA pain clinic treatment note indicating left hip pain and treatment by injection, a list of medications including pain medications that may cause drowsiness, and hearing testimony regarding effects of pain medication on daily life.  Further, a March 2014 VA examiner identified hip pain mediation as one factor impacting the Veteran's ability to work.  Hence, there is at least some objective evidence indicating that his pain medication has an occupational impact.  Without more, the current opinion is inadequate for rating purposes.  Additionally, as the examiner failed to include a fully supported rationale for his conclusion, the opinion did not substantially comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the March 2015 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must discuss any impact prescription medication related to the service-connected left hip and left ankle disabilities has on the Veteran's occupational functioning.  This should include whether the medications are likely to cause fatigue, confusion, or other functional impairment that would affect sedentary employment.  Reference to the evidence cited above is to be made, and any opinion entered should be reconciled, to the extent possible, with the findings reported above.  A fully supported rationale should be provided for any conclusion reached.

2. After the above development has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective measures must be implemented immediately to correct such deficiencies.
 
3. Thereafter, the AOJ should consider whether the claim for an evaluation in excess of 20 percent for left hip arthrosis must be submitted to the Director, Compensation Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).
 
4. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




